Title: Statement of Account with George Andrews, 22 February 1803
From: Andrews, George
To: Jefferson, Thomas


          
            on or before 22 Feb. 1803
          
          1803 Februy.   The President of the United States to George Andrews
          
            
              
              
              
              
              Dr
              
            
            
              
              
              
              
              
              s
               d
            
            
              [lo] 73
              
              Setts of Corinthian frieze ornaments
              @ 4s/10d ⅌
              £17
              12
              10
            
            
              130
              
              pair of Scrolls for Corinthian Blocks
              a 5 ⅌
              2
              14
               2
            
            
              130
              
              leaves for Do
              a 4½ ⅌
              2
              8
               9
            
            
              104
              
              lenths of large egg & dart moulding
              a 10 ⅌ lenth
              4
              6
               8
            
            
              200
              
              lenths of oyer moulding
              a 7 ⅌ d
              6
              5
               0
            
            
              43
             
              ox Sculls
              a 1/6 ⅌
              3
              4
               6
            
            
              36
              
              round pattras
              a 1/4 ⅌
              2
              8
               0
            
            
              130
              
              Small pattras
              a 3½
              1
              17
              11
            
            
            
              1
             
              large pattra
              
              0
              1
              10½
            
            
              do
              
              a frieze ornament for a Chimney piece
              
              0
              12
               6
            
            
              Cash
              
              Paid for turning 130 Nuckles for Blocks
              
              0
              15
               0
            
            
              
              
              
              
              £42
              7
               2½
            
            
              
              
                 Credit for Cash Recd on acct
              
              9
              7
               6
            
            
              
              
              
               87.96 =
              £32
              19
               8½
            
          
        